Exhibit 99.1 Ashland Inc. and Consolidated Subsidiaries Statements of Consolidated Income Years Ended September 30 (In millions except per share data) 2007 2006 2005 2004 2003 Revenues Sales and operating revenues $ 7,785 $ 7,233 $ 6,731 $ 5,776 $ 5,165 Equity income 15 11 525 412 292 Other income 34 33 39 26 46 7,834 7,277 7,295 6,214 5,503 Costs and expenses Cost of sales and operating expenses 6,447 6,030 5,545 4,721 4,189 Selling, general and administrative expenses 1,171 1,077 1,079 968 1,031 7,618 7,107 6,624 5,689 5,220 Operating income 216 170 671 525 283 (Loss) gain on the MAP Transaction (a) (3 ) (5 ) 1,284 - - Loss on early retirement of debt - - (145 ) - - Net interest and other financing income (costs) 46 47 (82 ) (114 ) (128 ) Income from continuing operationsbefore income taxes 259 212 1,728 411 155 Income tax (expense) benefit (58 ) (29 ) 230 (100 ) (52 ) Income from continuing operations 201 183 1,958 311 103 Income from discontinued operations (net of income taxes) 29 224 46 67 (23 ) Income before cumulative effectof accounting changes 230 407 2,004 378 80 Cumulative effect of accounting changes (net of income taxes) - (5 ) Net income $ 230 $ 407 $ 2,004 $ 378 $ 75 Earnings per share Basic Income from continuing operations $ 3.20 $ 2.57 $ 26.85 $ 4.44 $ 1.51 Income from discontinued operations .46 3.16 .64 .97 (.33 ) Cumulative effect of accounting changes - (.08 ) Net income $ 3.66 $ 5.73 $ 27.49 $ 5.41 $ 1.10 Diluted Income from continuing operations $ 3.15 $ 2.53 $ 26.23 $ 4.36 $ 1.50 Income from discontinued operations .45 3.11 .62 .95 (.33 ) Cumulative effect of accounting changes - (.07 ) Net income $ 3.60 $ 5.64 $ 26.85 $ 5.31 $ 1.10 (a) “MAP Transaction” refers to the June 30, 2005 transfer of Ashland’s 38% interest in Marathon Ashland Petroleum LLC (MAP), Ashland's maleic anhydride business and 60 Valvoline Instant Oil Change centers in Michigan and northwest Ohio to Marathon Oil Corporation in a transaction valued at approximately $3.7 billion. Ashland Inc. and Consolidated Subsidiaries Consolidated Balance Sheets September 30 (In millions) 2007 2006 2005 2004 2003 Assets Current assets Cash and cash equivalents $ 897 $ 1,820 $ 985 $ 243 $ 223 Available-for-sale securities 155 349 403 - - Accounts receivable 1,467 1,401 1,242 953 804 Inventories 610 532 439 383 371 Deferred income taxes 69 93 104 96 125 Other current assets 78 55 22 111 49 Current assets of discontinued operations - - 562 516 513 3,276 4,250 3,757 2,302 2,085 Investments and other assets Investment in Marathon Ashland Petroleum LLC (MAP) - - - 2,713 2,448 Goodwill and other intangibles 377 310 235 116 109 Asbestos insurance receivable (noncurrent portion) 458 444 370 399 399 Deferred income taxes 157 186 228 - - Other noncurrent assets 435 450 419 286 252 Noncurrent assets of discontinued operations - - 976 909 966 1,427 1,390 2,228 4,423 4,174 Property, plant and equipment Cost Performance Materials 701 637 573 613 567 Distribution 434 407 378 355 357 Valvoline 488 489 488 466 452 Water Technologies 272 255 184 167 156 Unallocated and other 230 219 207 201 178 2,125 2,007 1,830 1,802 1,710 Accumulated depreciation and amortization (1,142 ) (1,057 ) (1,000 ) (1,025 ) (963 ) 983 950 830 777 747 $ 5,686 $ 6,590 $ 6,815 $ 7,502 $ 7,006 Liabilities and Stockholders’ Equity Current liabilities Debt due within one year Short-term debt $ - $ - $ - $ 40 $ - Current portion of long-term debt 5 12 12 399 102 Dividends payable - 674 - - - Trade and other payables 1,141 1,302 1,239 1,106 1,111 Income taxes 6 53 13 14 11 Current liabilities of discontinued operations - - 281 256 260 1,152 2,041 1,545 1,815 1,484 Noncurrent liabilities Long-term debt (less current portion) 64 70 82 1,109 1,512 Employee benefit obligations 255 313 358 428 385 Deferred income taxes - - - 286 215 Asbestos litigation reserve (noncurrent portion) 560 585 521 568 560 Other noncurrent liabilities and deferred credits 501 485 482 429 449 Noncurrent liabilities of discontinued operations - - 88 161 148 1,380 1,453 1,531 2,981 3,269 Stockholders’ equity Common stock 1 1 1 72 68 Paid-in capital 16 240 605 478 350 Retained earnings 3,040 2,899 3,251 2,262 1,961 Accumulated other comprehensive income (loss) 97 (44 ) (118 ) (106 ) (126 ) 3,154 3,096 3,739 2,706 2,253 $ 5,686 $ 6,590 $ 6,815 $ 7,502 $ 7,006 Ashland Inc. and Consolidated Subsidiaries Statements of Consolidated Cash Flows Years Ended September 30 (In millions) 2007 2006 2005 2004 2003 Cash flows from operating activities from continuing operations Net income $ 230 $ 407 $ 2,004 $ 378 $ 75 Results from discontinued operations (net of income taxes) (29 ) (224 ) (46 ) (67 ) 23 Cumulative effect of accounting changes - 5 Adjustments to reconcile income from continuing operationsto cash flows from operating activities Depreciation and amortization 133 111 100 98 96 Deferred income taxes 22 (1 ) (500 ) 104 66 Equity income from affiliates (15 ) (11 ) (525 ) (412 ) (292 ) Distributions from equity affiliates 10 5 279 152 203 Loss (gain) on the MAP Transaction 3 5 (1,284 ) - - Loss on early retirement of debt - - 145 - - Change in operating assets and liabilities (a) (156 ) (141 ) (232 ) (210 ) 25 Other items - (3 ) (5 ) - - 198 148 (64 ) 43 201 Cash flows from financing activities from continuing operations Proceeds from issuance of common stock 19 18 115 108 2 Excess tax benefits related to share-based payments 9 6 20 3 - Repayment of long-term debt (13 ) (13 ) (1,552 ) (100 ) (216 ) Repurchase of common stock (288 ) (405 ) (100 ) - - (Decrease) increase in revolving credit facility - - (40 ) 40 (10 ) Cash dividends paid (743 ) (78 ) (79 ) (77 ) (75 ) (1,016 ) (472 ) (1,636 ) (26 ) (299 ) Cash flows from investing activities from continuing operations Additions to property, plant and equipment (154 ) (175 ) (180 ) (137 ) (65 ) Purchase of operations - net of cash acquired (75 ) (183 ) (135 ) (5 ) - Proceeds from sale of operations - - 3,303 - - Purchases of available-for-sale securities (484 ) (824 ) (402 ) - - Proceeds from sales and maturities ofavailable-for-sale securities 680 876 1 - - Purchase of accounts receivable - - (150 ) - - Collections of accounts receivable purchased - - 150 - - Other items 23 20 9 23 (5 ) (10 ) (286 ) 2,596 (119 ) (70 ) Cash (used) provided by continuing operations (828 ) (610 ) 896 (102 ) (168 ) Cash (used) provided by discontinued operations Operating cash flows (3 ) 197 53 143 41 Investing cash flows (92 ) 1,248 (207 ) (21 ) 260 (Decrease) increase in cash and cash equivalents (923 ) 835 742 20 133 Cash and cash equivalents - beginning of year 1,820 985 243 223 90 Cash and cash equivalents - end of year $ 897 $ 1,820 $ 985 $ 243 $ 223 (Increase) decrease in operating assets (a) Accounts receivable $ (54 ) $ (76 ) $ (291 ) $ (149 ) $ (51 ) Inventories (74 ) (56 ) (72 ) (9 ) 13 Other current assets (22 ) 21 94 (60 ) 31 Investments and other assets 90 (2 ) (247 ) (15 ) 17 Increase (decrease) in operating liabilities (a) Trade and other payables (101 ) 42 106 (3 ) 102 Other current liabilities (20 ) (90 ) (27 ) (11 ) (45 ) Noncurrent liabilities 25 20 205 37 (42 ) Change in operating assets and liabilities $ (156 ) $ (141 ) $ (232 ) $ (210 ) $ 25 (a) Excludes changes resulting from operations acquired or sold. Ashland Inc. and Consolidated Subsidiaries Information by Industry Segment Years Ended September 30 (In millions) 2007 2006 2005 2004 2003 Revenues Sales and operating revenues Performance Materials $ 1,580 $ 1,425 $ 1,369 $ 1,026 $ 875 Distribution 4,031 4,070 3,810 3,199 2,810 Valvoline 1,525 1,409 1,326 1,297 1,235 Water Technologies 818 502 394 360 337 Intersegment sales (a) Performance Materials (154 ) (145 ) (143 ) (85 ) (68 ) Distribution (12 ) (23 ) (22 ) (19 ) (21 ) Valvoline (1 ) (3 ) (2 ) (1 ) (2 ) Water Technologies (2 ) (2 ) (1 ) (1 ) (1 ) 7,785 7,233 6,731 5,776 5,165 Equity income Performance Materials 10 10 7 7 7 Valvoline 4 1 1 - - Water Technologies 1 - Refining and Marketing - - 517 405 285 15 11 525 412 292 Other income Performance Materials 4 4 17 8 4 Distribution 3 4 7 9 19 Valvoline 8 7 6 4 5 Water Technologies 3 4 4 8 6 Refining and Marketing - - 3 (6 ) 2 Unallocated and other 16 14 2 3 10 34 33 39 26 46 $ 7,834 $ 7,277 $ 7,295 $ 6,214 $ 5,503 Operating income Performance Materials $ 89 $ 112 $ 88 $ 42 $ (1 ) Distribution 41 120 99 56 12 Valvoline 86 (21 ) 59 77 61 Water Technologies 16 14 11 14 3 Refining and Marketing (b) - - 486 383 263 Unallocated and other (16 ) (55 ) (72 ) (47 ) (55 ) $ 216 $ 170 $ 671 $ 525 $ 283 Depreciation and amortization Performance Materials $ 36 $ 31 $ 31 $ 30 $ 30 Distribution 22 21 18 18 19 Valvoline 31 28 27 27 26 Water Technologies 27 17 13 11 10 Unallocated and other 17 14 11 12 11 $ 133 $ 111 $ 100 $ 98 $ 96 (a) Intersegment sales are accounted for at prices that approximate market value. (b) Includes Ashland's equity income from MAP through June 30, 2005, amortization related to Ashland's excess investment in MAP, and other activities associated with refining and marketing. Ashland Inc. and Consolidated Subsidiaries Information by Industry Segment Years Ended September 30 (In millions) 2007 2006 2005 2004 2003 Assets Performance Materials $ 997 $ 841 $ 764 $ 640 $ 563 Distribution 1,218 1,148 1,057 922 856 Valvoline 751 742 723 658 667 Water Technologies 514 468 233 202 186 Refining and Marketing - - - 2,742 2,484 Discontinued operations - - 1,569 1,428 1,481 Unallocated and other (a) 2,206 3,391 2,469 910 769 $ 5,686 $ 6,590 $ 6,815 $ 7,502 $ 7,006 Capital employed Performance Materials $ 682 $ 505 $ 466 $ 373 $ 335 Distribution 672 564 513 449 418 Valvoline 501 489 483 388 399 Water Technologies 359 322 146 116 103 Return on investment (b) Performance Materials 9.2 % 15.9 % 10.8 % (c) 8.0 % (0.1 )% Distribution 4.1 % 13.5 % 12.0 % 7.7 % 1.4 % Valvoline 10.2 % (2.6 )% 9.0 % (c) 11.5 % 9.9 % Water Technologies 4.9 % 6.4 % 7.6 % 9.0 % 3.5 % Additions to property, plant and equipment Performance Materials $ 56 $ 58 $ 45 $ 45 $ 23 Distribution 29 36 26 10 5 Valvoline 28 38 66 26 18 Water Technologies 24 23 19 17 11 Unallocated and other 17 20 24 39 8 $ 154 $ 175 $ 180 $ 137 $ 65 (a) Includes cash, cash equivalents and other unallocated assets. (b) Calculated as income from continuing operations divided by average quarterly capital employed. (c) On June 30, 2005, Ashland transferred its 38% interest in Marathon Ashland Petroleum LLC and two other businesses to Marathon Oil Corporation (the "MAP Transaction").Amounts for 2005 exclude the respective portions of the net gain on the MAP Transaction of $43 million for Performance Materials and $24 million for Valvoline.For further information, see Note C of Notes to Consolidated Financial Statements in Ashland's annual report of Form 10-K for the year ended September 30, 2007.Including these amounts, the return on investment would have been 20.3% for Performance Materials and 14.4% for Valvoline. Ashland Inc. and Consolidated Subsidiaries Information by Industry Segment Years Ended September 30 (In millions) 2007 2006 2005 2004 2003 Operating information Performance Materials (a) (b) Sales per shipping day $ 6.1 $ 5.7 $ 5.4 $ 4.0 $ 3.5 Pounds sold per shipping day 4.9 4.9 5.4 5.1 4.7 Gross profit as a percent of sales 20.5 % 22.5 % 20.4 % 20.4 % 22.1 % Distribution (a) (b) Sales per shipping day $ 15.9 $ 16.2 $ 15.1 $ 12.6 $ 11.2 Pounds sold per shipping day 19.6 20.3 21.0 21.0 19.6 Gross profit as a percent of sales 7.9 % 9.5 % 9.7 % 9.6 % 9.9 % Valvoline (a) (b) Lubricant sales (gallons) 167.1 168.7 175.4 191.6 193.5 Premium lubricants (percent of U.S. branded volumes) 23.3 % 23.1 % 23.4 % 21.5 % 18.5 % Gross profit as a percent of sales 24.8 % 19.9 % 26.6 % 28.2 % 27.8 % Water Technologies (a) (b) Sales per shipping day $ 3.1 $ 2.0 $ 1.6 $ 1.4 $ 1.3 Gross profit as a percent of sales 39.2 % 43.7 % 47.8 % 49.3 % 50.4 % (a) Sales are defined as sales and operating revenues.Gross profit is defined as sales and operating revenues, less cost of sales and operating expenses. (b) Excludes amounts resulting from the elimination of the previous one month financial reporting lag for wholly owned entities outside North America, which was recorded during fiscal 2007. Ashland Inc. and Consolidated Subsidiaries International Operations Years Ended September 30 (In millions) 2007 2006 2005 2004 2003 International assets (a) Performance Materials $ 535 $ 463 $ 396 $ 333 $ 269 Distribution 319 264 216 184 152 Valvoline 186 158 146 132 121 Water Technologies 312 268 88 83 83 1,352 1,153 846 732 625 International liabilities (a) Performance Materials 148 130 102 94 71 Distribution 103 127 94 88 59 Valvoline 51 44 42 54 45 Water Technologies 109 89 31 34 33 411 390 269 270 208 Net international investment (a) Performance Materials 387 333 294 239 198 Distribution 216 137 122 96 93 Valvoline 135 114 104 78 76 Water Technologies 203 179 57 49 50 $ 941 $ 763 $ 577 $ 462 $ 417 International income before income taxes (a) (b) Performance Materials $ 64 $ 68 $ 64 $ 43 $ 30 Distribution 6 12 17 14 8 Valvoline 29 19 26 20 16 Water Technologies 62 41 37 30 24 $ 161 $ 140 $ 144 $ 107 $ 78 International revenues (a) (c) Performance Materials $ 732 $ 608 $ 601 $ 387 $ 307 Distribution 846 729 663 537 432 Valvoline 392 310 287 249 208 Water Technologies 545 309 229 202 178 $ 2,515 $ 1,956 $ 1,780 $ 1,375 $ 1,125 (a) Excludes amounts resulting from the elimination of the previous one month financial reporting lag for wholly owned entities outside North America, which was recorded during fiscal 2007. (b) Amounts represent income recorded by international subsidiaries, equity and dividend income from international affiliates, and international source royalty and other income recorded by U.S. subsidiaries. Amounts do not reflect intercompany items eliminated in consolidation (e.g., interest) or any allocation of unallocated expenses incurred in the U.S. (e.g., research and development, advertising or administrative expenses) for the benefit of both U.S. and international operations. (c) Includes sales and operating revenues, equity income and other income. Ashland Inc. and Consolidated Subsidiaries International Operations Years Ended September 30 (In millions) 2007 2006 2005 2004 2003 International assets (a) Europe $ 842 $ 715 $ 499 $ 432 $ 372 Canada 205 193 189 164 142 Asia 168 131 72 58 43 Australia and New Zealand 64 55 46 48 42 Other 73 59 40 30 26 1,352 1,153 846 732 625 International liabilities (a) Europe 283 287 181 180 138 Canada 63 48 48 52 40 Asia 27 22 9 11 10 Australia and New Zealand 21 19 17 17 11 Other 17 14 14 10 9 411 390 269 270 208 Net international investment (a) Europe 559 428 318 252 234 Canada 142 145 141 112 102 Asia 141 109 63 47 33 Australia and New Zealand 43 36 29 31 31 Other 56 45 26 20 17 $ 941 $ 763 $ 577 $ 462 $ 417 International income before income taxes (a) (b) Europe $ 82 $ 67 $ 61 $ 41 $ 24 Canada 13 29 40 32 25 Asia 29 18 14 14 13 Australia and New Zealand 11 6 10 11 8 Other 26 20 19 9 8 $ 161 $ 140 $ 144 $ 107 $ 78 International revenues (a) (c) Europe $ 1,530 $ 1,118 $ 999 $ 757 $ 626 Canada 405 421 422 344 292 Asia 231 143 114 87 70 Australia and New Zealand 142 107 105 95 75 Other 207 167 140 92 62 $ 2,515 $ 1,956 $ 1,780 $ 1,375 $ 1,125 (a) Excludes amounts resulting from the elimination of the previous one month financial reporting lag for wholly owned entities outside North America, which was recorded during fiscal 2007. (b) Amounts represent income recorded by international subsidiaries, equity and dividend income from international affiliates, and international source royalty and other income recorded by U.S. subsidiaries.Amounts do not reflect intercompany items eliminated in consolidation (e.g., interest) or any allocation of unallocated expenses incurred in the U.S. (e.g., research and development, advertising or administrative expenses) for the benefit of both U.S. and international operations. (c) Includes sales and operating revenues, equity income and other income.
